Exhibtit 10.2
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
     THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”) is
entered into effective as of [Date], by and between DEAN FOODS COMPANY, a
Delaware corporation (together with its subsidiaries, the “Company”), and
«Executive» (the “Executive”).
RECITALS
     A. The Board of Directors of the Company (the “Board”) has determined that
the interests of the Company would be advanced by providing the key executives
of the Company with certain benefits in the event of the termination of
employment of any such executive in connection with or following a Change in
Control (as hereafter defined).
     B. The Board believes that such benefits enable the Company to continue to
attract and retain competent and qualified executives, assure continuity and
cooperation of management and encourage such executives to diligently perform
their duties without personal financial concerns, thereby enhancing shareholder
value and ensuring a smooth transition.
     C. The Company and the Executive desire to amend such Change in Control
Agreement to make changes necessary or appropriate to avoid adverse income tax
consequences to the Executive under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
AGREEMENTS
     NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants set forth herein, the parties hereto agree as to amend and restate the
Change in Control Agreement (as so amended and restated, the “Agreement”) as
follows:
     1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
     “Affiliate” means any entity controlled by, controlling or under common
control with, a person or entity.
     “Annual Pay” means the sum of (i) an amount equal to the annual base salary
rate payable to the Executive by the Company at the time of termination of his
or her employment plus (ii) an amount equal to the target bonus established for
the Executive for the Company’s fiscal year in which his or her termination of
employment occurs, but in either case, without giving effect to any reduction
therein occurring following a Change in Control.
     “Board” means the board of directors of the Company.

 



--------------------------------------------------------------------------------



 



     “Cause” means the Executive’s (i) willful and intentional material breach
of this Agreement, (ii) willful and intentional misconduct or gross negligence
in the performance of, or willful neglect of, the Executive’s duties, which has
caused material injury (monetary or otherwise) to the Company, or
(iii) conviction of, or plea of nolo contendere to, a felony; provided, however,
that no act or omission shall constitute “Cause” for purposes of this Agreement
unless the Board or the Chairman of the Board provides to the Executive
(a) written notice clearly and fully describing the particular acts or omissions
which the Board or the Chairman of the Board reasonably believes in good faith
constitutes “Cause” and (b) an opportunity, within thirty (30) days following
his or her receipt of such notice, to meet in person with the Board or the
Chairman of the Board to explain or defend the alleged acts or omissions relied
upon by the Board and, to the extent practicable, to cure such acts or
omissions. Further, no act or omission shall be considered as “willful” or
“intentional” if the Executive reasonably believed such acts or omissions were
in the best interests of the Company.
     “Change in Control” means (1) any “person” (as such term is used in Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
but specifically excluding the Company, any wholly-owned subsidiary of the
Company and/or any employee benefit plan maintained by the Company or any
wholly-owned subsidiary of the Company) becomes the “beneficial owner” (as
determined pursuant to Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
or (2) individuals who currently serve on the Board, or whose election to the
Board or nomination for election to the Board was approved by a vote of at least
two-thirds (2/3) of the directors who either currently serve on the Board, or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or (3) the Company or any
subsidiary of the Company shall merge with or consolidate into any other
corporation, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding immediately thereafter securities representing more than sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity (or its ultimate parent, if applicable)
outstanding immediately after such merger or consolidation; or (4) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, or such a plan is commenced.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Confidential Information” means all information, whether oral or written,
previously or hereafter developed, acquired or used by the Company or its
subsidiaries and relating to the business of the Company and its subsidiaries
that is not generally known to others in the Company’s area of business,
including without limitation trade secrets, methods or practices developed by
the Company or any of its subsidiaries, financial results or plans, customer or
client lists, personnel information, information relating to negotiations with
clients or prospective clients, proprietary software, databases, programming or
data transmission methods, or copyrighted materials (including without
limitation, brochures, layouts, letters, art work, copy, photographs or
illustrations). It is expressly understood that the foregoing list shall be
illustrative only and is not intended to be an exclusive or exhaustive list of
“Confidential Information.”

2



--------------------------------------------------------------------------------



 



     “Good Reason” means any of the following events occurring, without the
Executive’s prior written consent specifically referring to this Agreement,
prior to the first anniversary of a Change in Control:
     (1) (A) Any material reduction in the amount of the Executive’s Annual Pay,
(B) any material reduction in the amount of Executive’s other incentive
compensation opportunities, or (C) any significant reduction in the aggregate
value of the Executive’s benefits as in effect from time to time (unless in the
case of either B or C, such reduction is pursuant to a general change in
compensation or benefits applicable to all similarly situated employees of the
Company and its Affiliates);
     (2) (A) the removal of the Executive from the Executive’s position of the
ultimate parent of the business of the Company or (B) any other significant
reduction in the nature or status of the Executive’s duties or responsibilities;
     (3) transfer of the Executive’s principal place of employment to a
metropolitan area other than that of the Executive’s place of employment
immediately prior to the Change in Control; or
     (4) failure by the Company to obtain the assumption agreement referred to
in Section 7 of this Agreement prior to the effectiveness of any succession
referred to therein, unless the purchaser, successor or assignee referred to
therein is bound to perform this Agreement by operation of law.
     In order for a termination by the Executive to constitute a termination for
Good Reason, (i) the Executive must notify the Company of the circumstances
claimed to constitute Good Reason in writing not later than the 90th day after
it has arisen or occurred, (ii) the Company must not have cured such
circumstances within 30 days of receipt of the notice and (iii) the Executive
must actually terminate employment on or before the 13th month anniversary of
the Change in Control.
     “Termination Pay” means a payment made by the Company to the Executive
pursuant to Section 2(a)(ii) or Section 2(b) hereof.
     2. Benefits.
          (a) Involuntary or Constructive Termination. In the event that the
Executive’s employment with the Company or its successor is terminated (x) by
the Company or its successor without Cause within 13 months following a Change
in Control or (y) by the Executive for Good Reason, the Executive shall be
entitled to the following payments and other benefits:

3



--------------------------------------------------------------------------------



 



               (i) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s accrued and unpaid salary as of
his or her date of termination of employment, plus (B) his or her accrued and
unpaid bonus, if any, for the Company’s prior fiscal year, plus (C) an amount
equal to the greater of the following, paid on a pro rata basis for the portion
of the year between January 1 and the date of the Executive’s termination of
employment: (x) Executive’s target bonus for the year of termination, or (y) the
actual bonus to which the Executive would be entitled in the year of
termination, if calculable at the date of termination, plus (D) reimbursement
for all unreimbursed expenses reasonably and necessarily incurred by the
Executive (in accordance with Company policy) in connection with the business of
the Company prior to termination and since the beginning of the calendar year
prior to the date of termination. This amount shall be paid within five
(5) business days of the date of the Executive’s termination of employment.
               (ii) The Company shall pay to the Executive a cash payment in an
amount equal to three (3) times the Executive’s Annual Pay. This amount shall be
paid by the Company in accordance with Section 2(e) hereof.
               (iii) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s unvested account balance under
the Company’s 401(k) plan, if any, and (B) three (3) times the amount of the
aggregate matching contributions payable in respect of Executive’s contributions
into the Executive’s 401(k) account for the last completed calendar year (which,
for this purpose, shall be annualized if the Executive was not eligible to
participate in such 401(k) plan for the entire calendar year).. This amount
shall be paid within 60 days after the date of the Executive’s termination of
employment.
               (iv) The Executive and his or her eligible dependents shall be
entitled for a period of two (2) years following his or her date of termination
of employment to continued coverage, on the same basis as similarly situated
active employees, under the Company’s group health, dental, long-term disability
and life insurance plans as in effect from time to time (but not any other
welfare benefit plans or any retirement plans); provided that coverage under any
particular benefit plan shall expire with respect to the period after the
Executive becomes covered under another employer’s plan providing for a similar
type of benefit. In the event the Company is unable to provide such coverage on
account of any limitations under the terms of any applicable contract with an
insurance carrier or third party administrator, the Company shall pay the
Executive an amount equal to the cost to the Company of providing such coverage
within 60 days after the date of the Executive’s termination of employment. To
the extent that Company’s group health or dental benefits are self-insured, then
in addition to any other limitation provided here, the period of coverage
provided by this Section 2(a)(iv) under the self-insured health or dental plan
shall not exceed the period of time during which the Executive would be entitled
to receive continuation coverage under a group health plan under section 4980B
(COBRA) if the Executive had elected such coverage and paid such premiums. To
the extent that the immediately preceding sentence applies, the Company shall
pay the Executive an amount equal to the cost of such COBRA coverage for a

4



--------------------------------------------------------------------------------



 



period equal to the excess of (i) 24 months minus (ii) the number of months of
COBRA coverage initially available to the Executive, as determined in good faith
by the Company, with such payment to be made within 60 days after the date of
the Executive’s termination of employment.
               (v) The Company shall pay all costs and expenses, up to a maximum
of $50,000, related to outplacement services for the Executive, the provider of
which shall be selected by the Executive in his or her sole discretion. This
amount shall be paid directly to the provider of such services but only with
respect to services rendered prior to the last day of the second calendar year
following the calendar year in which the Executive’s termination date occurs.
The Company shall pay such expenses within 90 days of the date of receipt of an
invoice for such services, but in no event later than the end of the third
calendar year following the calendar year in which the Executive’s termination
date occurs.
          (b) Voluntary Termination. If, at any time during the 30-day period
(the “Window Period”) beginning on the first anniversary of the Change in
Control (e.g., if a Change in Control occurs January 31, 2010, the period
beginning February 1, 2010 and ending March 2, 2010; if it occurs February 17,
2010, the period beginning February 18, 2010 and ending March 20, 2010), the
Executive terminates his or her employment with the Company for any reason, the
Executive shall be entitled to receive the same payments and benefits as set
forth in Sections 2(a)(i) through 2(a)(v) hereof, at the time specified therein.
For the avoidance of doubt, should the Executive voluntarily terminate
employment other than for Good Reasons prior to the first anniversary of the
Change in Control, the Executive shall not have any right to receive any of the
benefits or payments set forth in Section 2(a)(i) through Section 2(a)(v)
hereof. The Executive may provide notice of a voluntary termination of
employment with effectiveness during the Window Period at any time prior to the
end of the Window Period, including prior to the commencement of the Window
Period.
          (c) Accelerated Vesting. All of the Executive’s unvested awards under
the Company’s stock award plans shall automatically and immediately vest in full
upon the occurrence of a Change in Control.
          (d) No Duplication; Other Severance Pay. There shall be no duplication
of severance pay in any manner. In this regard, the Executive shall not be
entitled to Termination Pay hereunder for more than one position with the
Company and its Affiliates. If the Executive is entitled to any notice or
payment in lieu of any notice of termination of employment required by Federal,
state or local law, including but not limited to the Worker Adjustment and
Retraining Notification Act, the severance compensation to which the Executive
would otherwise be entitled under this Agreement shall be reduced by the amount
of any such payment in lieu of notice. If Executive is entitled to any severance
or termination payments (but excluding retirement and similar benefits) under
any employment or other agreement (other than any stock award or stock option
agreements) with the Company or any of its Affiliates, the severance
compensation payable under any such plan, program, arrangement or agreement
shall be deemed to satisfy, to the extent of such payment, the obligations to
the Executive in respect of Termination Pay. Except as set forth in the
immediately preceding sentence, the foregoing

5



--------------------------------------------------------------------------------



 



payments and benefits shall be in addition to and not in lieu of any payments or
benefits to which the Executive and his or her dependents may otherwise be
entitled to under the Company’s compensation and employee benefit plans. Subject
to subparagraph 1(c) of the definition of Good Reason, nothing herein shall be
deemed to restrict the right of the Company from amending or terminating any
such plan in a manner generally applicable to similarly situated active
employees of the Company and its Affiliates, in which event the Executive shall
be entitled to participate on the same basis (including payment of applicable
contributions) as similarly situated active executives of the Company and its
Affiliates.
          (e) Mutual Release. Termination Pay shall be conditioned upon the
execution by the Executive within 60 (sixty) days after the Executive’s
termination of employment of a valid release prepared by the Company pursuant to
which the Executive shall release the Company, to the maximum extent permitted
by law, from any and all claims the Executive may have against the Company that
relate to or arise out of the employment or termination of employment of the
Executive, except such claims arising under this Agreement, any employee benefit
plan, or any other written plan or agreement (a “Release”). The full amount of
Termination Pay shall be paid in a lump sum in cash to the Executive within ten
(10) days following receipt by the Company of a properly executed Release
(which, if revocable, has not been revoked) by the Executive. In addition, if
the Executive shall timely deliver (and shall not have revoked) the Release, the
Company shall simultaneously with the payment of Termination Pay execute a
release of all claims it may have against the Executive arising out of the
Executive’s employment, other than claims arising under this Agreement or
otherwise relating to covenants and obligations of the Executive intended to
continue following the Executive’s termination of employment.
    3. Excise Taxes.
          (a) Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding and except as set forth below, if it is determined that any
payment or distribution (a “Payment”) by the Company to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 3) including, without
limitation, vesting of options, would be subject to the excise tax imposed by
Section 4999 of the Code, or if any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, being hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount sufficient to pay all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment.
          (b) Calculation of Gross-Up Payment. Subject to the provisions of
paragraph (c) of this Section 3, all determinations required to be made under
this Section 3, including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be used in arriving
at such determination, shall be made by a certified

6



--------------------------------------------------------------------------------



 



public accounting firm selected by the Company and reasonably acceptable to the
Executive (the “Accounting Firm”), which shall be retained to provide detailed
supporting calculations both to the Company and the Executive. If the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Executive shall have the right to appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder) which determination shall be made within 60 days of
the Executive’s termination of employment.. All fees and expenses of the
Accounting Firm shall be paid solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 3, shall be paid by the Company to the
Executive within five (5) days of the receipt of the Accounting Firm’s
determination provided that in no event shall such payment be made later than
March 15 of the calendar year following the calendar year in which the
Executive’s termination date occurs. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which should have been made will not have been made by the
Company (“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to paragraph (c) of
this Section 3 and the Executive thereafter is required to pay an Excise Tax in
an amount that exceeds the Gross-Up Payment received by the Executive the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid (and in no event later than the
time specified in Section 4(e)) by the Company to or for the benefit of the
Executive.
          (c) Contested Taxes. The Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would result
in an Underpayment. Such notification shall be given as soon as practicable but
no later than ten (10) business days after the Executive is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid or appealed. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
               (i) give the Company any information reasonably requested by the
Company relating to such claim,
               (ii) take such action in connection with contesting such claims
as the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (iii) cooperate with the Company in good faith in order to
effectively contest such claim, and

7



--------------------------------------------------------------------------------



 



               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph (c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or to contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the calendar year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to the amount of the Gross-Up
Payment, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
          (d) Refunds. If, after the receipt by the Executive of an amount
advanced by the Company pursuant to this Section 3, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
pay to the Company within 30 days after receipt thereof the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).
          (e) Payment Dates Subject to any earlier time limits set forth in
Section 3, all payments and reimbursements to which the Executive is entitled
under this Section 3 shall be paid to or on behalf of the Executive not later
than 30 days (or in the case of payment to a third party, 90 days) following the
date (i) on which the Executive (or the Company, on the Executive’s behalf)
remits the related taxes or (ii) in the event of an audit or litigation with
respect to such tax liability under Section 3(c), (A) on which the taxes that
are the subject of the audit or litigation are remitted to the applicable taxing
authority, or (B) where no taxes are required to be remitted as a result of such
audit or litigation, in which there is a final resolution of such audit or
litigation (whether by reason of completion of the audit, entry of a final and
nonappealable judgment, final settlement, or otherwise)).

8



--------------------------------------------------------------------------------



 



     4. Certain Covenants by the Executive.
          (a) Covenant Not to Compete or Solicit. In consideration of the
payments made to the Executive pursuant to this Agreement, the Executive hereby
agrees that, during the term of his or her employment with the Company or any of
its Affiliates and for a period of two years thereafter, he or she will not,
directly or indirectly, individually or on behalf of any person or entity other
than the Company or any of its Affiliates:
               (i) Become associated with (as defined below) any company or
business (other than the Company or any Affiliate of the Company) engaged
primarily in the manufacture, distribution, sale or marketing of any of the
Relevant Products (as defined below) in any geographical area in which the
Company or any of its Affiliates operates;
               (ii) Approach, consult, solicit business from, or contact or
otherwise communicate, directly or indirectly, in any way with any Customer (as
defined below) in an attempt to (1) divert business from, or interfere with any
business relationship of the Company or any of its Affiliates, or (2) convince
any Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any of its Affiliates; or
               (iii) Solicit, induce, recruit or encourage, either directly or
indirectly, any employee of the Company or any of its Affiliates to leave his or
her employment with the Company or any of its Affiliates, or employ or offer to
employ any employee of the Company or any Subsidiary. For the purposes of this
section, an employee of the Company or any Subsidiary shall be deemed to be an
employee of the Company or any Subsidiary while employed by the Company and for
a period of 60 days thereafter.
          (b) Protection of Confidential Information. The Executive agrees that
he or she will not at any time during or following his or her employment by the
Company, without the Company’s prior written consent, divulge any Confidential
Information to any other person or entity or use any Confidential Information
for his or her own benefit. Upon termination of employment, for any reason
whatsoever, regardless of whether either party may be at fault, the Executive
will return to the Company all physical Confidential Information in the
Executive’s possession.
          (c) Nondisclosure of Agreement. The Executive agrees, at all times
during his or her employment by the Company, not to disclose or discuss in any
manner (whether to individuals inside or outside the Company), the existence or
terms of, this Agreement without the prior written consent of the Company,
except to the extent required by law.
          (d) Nondisparagement. The Executive and the Company agree that, for so
long as the Executive remains employed by the Company, and for a period of two
years following the termination of the Executive’s employment, neither the
Executive nor the Company will make or authorize any public statement, whether
orally or in writing, that disparages the other party hereto with respect to
such other party’s business interests or practices; provided, that neither party
shall be restricted in connection with statements made in context of any
litigation, arbitration or similar proceeding involving the other party hereto.

9



--------------------------------------------------------------------------------



 



          (e) Extent of Restrictions. The Executive acknowledges that the
restrictions contained in this Section 4 correctly set forth the understanding
of the parties at the time this Agreement is entered into, are reasonable and
necessary to protect the legitimate interests of the Company, and that any
violation will cause substantial injury to the Company. In the event of any such
violation, the Company shall be entitled, in addition to any other remedy, to
preliminary or permanent injunctive relief. If any court having jurisdiction
shall find that any part of the restrictions set forth in this Agreement are
unreasonable in any respect, it is the intent of the parties that the
restrictions set forth herein shall not be terminated, but that this Agreement
shall remain in full force and effect to the extent (as to time periods and
other relevant factors) that the court shall find reasonable.
     5. Tax Withholding. All payments to the Executive under this Agreement will
be subject to the withholding of all applicable employment and income taxes.
     6. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     7. Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company. The Company will
require any successor to all or substantially all of the business and/or assets
of the Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place.
     8. Entire Agreement. By executing this Agreement, the Executive agrees that
any and all agreements executed between the Company (or any subsidiary of the
Company or any predecessor of the Company or any subsidiary of the Company) and
the Executive prior to the date hereof regarding benefits resulting from a
Change in Control are hereby nullified and cancelled in their entirety, and this
Agreement shall substitute for and fully replace any such prior agreements. This
Agreement shall constitute the entire agreement between the parties hereto with
respect to the subject matter hereof. This Agreement may not be modified in any
manner except by a written instrument signed by both the Company and the
Executive.
     9. Termination of Employment. For all purposes under this Agreement, the
Executive shall not have a “termination of employment” (and corollary terms)
from the Company unless and until the Executive has a “separation from service”
(as determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied in
accordance with such rules as shall be established by the Company) from time to
time by the Company.

10



--------------------------------------------------------------------------------



 



     10. Notices. Any notice required under this Agreement shall be in writing
and shall be delivered by certified mail return receipt requested to each of the
parties as follows:
To the Executive:
«Executive»
«Address1»
«Address2»
To the Company:
DEAN FOODS COMPANY
2515 McKinney Avenue, Suite 1200
Dallas, TX 75201
Attn.: General Counsel
Tel.: 214-303-3400
Fax: 214-303-3499
     11. Governing Law. The provisions of this Agreement shall be construed in
accordance of the laws of the State of Delaware, except to the extent preempted
by ERISA or other federal laws, as applicable, without reference to the
conflicts of laws provisions thereof.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive and the Company have executed this
Agreement as of the date and year first above written.

         
 
  DEAN FOODS COMPANY      
 
       
 
 
 
Name:    
 
 
 
   
 
  Title:    
 
 
 
   
 
         
 
       
 
  «Executive»    

12